DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 04/13/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a pump” in line 3 and “the pump system” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitations are interpreted as --a pump system-- and --the pump system--.
Claims 2-10 which depend from claim 1
Claim 1 recites the limitation “the filler” in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitations are interpreted as --a filler--.
Claims 2-10 which depend from claim 1 are similarly rejected.
Appropriate correction is required. 	

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Medalsy (US 2020/0147881) in view of Kuijpers (US 2018/0200948).
Regarding claim 1, Medalsy teaches a resin circulatory system (vat assembly) for a three-dimensional printing system (AM assembly) having tank 102 (vat) and a pump 104, 106 (pump system) ([0041]). Before, during or after the 3D printing of the object within tank 102, the resin circulatory system may be configured to extract resin from tank 102 via exit port 103 (first fluid outlet) of the tank and introduce resin into tank 102 via entrance port 101 (inlet conduit) of the tank ([0041]).
Medalsy does not specify a density control reservoir as instantly claimed.
However, in the same field of endeavor, additive manufacturing, Kuijpers teaches a resin conditioning unit 16 (density control reservoir) ensures that any desired resin quality can be maintained and/or modified during an additive manufacturing process ([0032]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the system taught by Medalsy by adding the resin conditioning unit taught by Kuijpers in order to provide temperature control of the curable resin, which is advantageous for obtaining one or more different resin layers having advantageous and/or desired characteristics (e.g. thickness) ([0007] and [0009]).
Although the combination does not specify a second fluid outlet, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the exit port taught by Medalsy, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Although the combination does not specify wherein outlet conduits of the first and second fluid outlets intersect and extend to the density control reservoir nor wherein the inlet conduit extends from the density control reservoir to the opening level of the vat, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the arrangement of the first and second fluid outlet, inlet conduit, and density control reservoir, since it has been held that rearranging parts of an 
Examiner notes that a claim is only limited by positively recited elements. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Therefore, the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. MPEP 2115. Here, the limitation “wherein a density of the filler is greater than a density of a liquid of the liquid photocurable composition” is drawn to the material worked upon. Nevertheless, the combination teaches all of the positively recited structure of the claimed apparatus. Accordingly, the material worked upon in the claimed apparatus fails to distinguish over a prior art apparatus.
Regarding claim 4, as applied to claim 1, although the combination does not specify wherein a bottom of the vat of the vat assembly is flat, funnel-shaped, or any combination thereof, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the tank taught by Medalsy, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Regarding claim 7, as applied to claim 1, Kuijpers further teaches scrapper 18 (blade system) ([0046]-[0047]); a movable support plate 8 (elevatable assembly; inherent build motor system) ([0025]) and a radiation source 10 (energy source) ([0060]) with a DLP (optical device) ([0060]) collectively form a build system.
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Medalsy by adding the scrapper, support plate, and radiation source taught by Kuijpers since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Regarding claim 10, as applied to claim 1, the claim is considered a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Medalsy (US 2020/0147881) in view of Kuijpers (US 2018/0200948), as applied to claim 1, and in further view of  Arayama (US 2019/0152149).
Regarding claims 5-6, as applied to claim 1, the combination does not teach wherein the density control reservoir of the vat assembly comprises: a heating mechanism, heating the composition from the conduits of the first and second fluid outlets to a predetermined temperature nor wherein the density control reservoir of the vat assembly comprises: a mixing mechanism, mixing the composition from the conduits of the first and second fluid outlets.
However, in the same field of endeavor, additive manufacturing, Arayama teaches heater53 for heating base material and a mixer 54 for mixing liquid A an liquid B supplied from a first pipe 54a and a second pipe 54b ([0115]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the resin conditioning unit (density control reservoir) taught by Kuijpers by adding the heater and mixer taught by Arayama since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Medalsy (US 2020/0147881) in view of Kuijpers (US 2018/0200948), as applied to claim 7, and in further view of  
McKinnell (US 2019/0039300).
Regarding claims 8-9
However, in the same field of endeavor, additive manufacturing, McKinnell teaches rotatable spreader bar 220B (central support), blade 240B (cutting blade), and protrusion 246 (dispersing blade) ([0032]-[0033]).
Although the combination does not specify a plurality of dispersing blades, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the protrusion taught by McKinnell, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to an AM system as instantly claimed is that while the prior art Medalsy (US 2020/0147881) in view of Kuijpers (US 2018/0200948) teaches a vat assembly, it does not teach or suggest that at least one perforated outlet extension having at least one tube attachment mechanism and at least one elongated perforated tube assembly communicating therewith, wherein the at least one perforated outlet extension is attached to the first fluid outlet or second fluid outlet, or both, if there are more than one perforated outlet extension, via the at least one tube attachment mechanism, expanding the area of fluid intake. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743